Citation Nr: 9926458	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-08 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder, 
claimed as secondary to a service-connected right femur 
disability.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain superimposed on degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

 
ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active service from April 1960 to April 1964.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Portland, Oregon.  By 
way of history, in a rating decision dated in August 1995, 
the RO granted service connection for chronic lumbosacral 
strain superimposed on degenerative disc disease, as 
secondary to the veteran's service-connected right lower 
extremity disability, and assigned a 10 percent evaluation 
effective July 18, 1994.  The veteran appealed both the 
effective date and the percentage evaluation assigned to that 
disability.  In a decision dated in July 1997, the Board 
denied entitlement to an earlier effective date for the grant 
of service connection for a back disorder and remanded the 
issue of entitlement to an evaluation in excess of 10 percent 
for such disability for further development.  Moreover, in 
the July 1997 decision, the Board noted that the veteran had 
filed a timely notice of disagreement with the RO's August 
1995 denial of service connection for neck pain, also claimed 
as secondary to this service-connected right lower extremity 
disability.  The Board referred that matter to the RO for 
issuance of a statement of the case, and further referred to 
the RO inferred claims of clear and unmistakable error (CUE) 
in prior Board decisions.  In May 1998, the Board denied 
reconsideration of its July 1997 decision.  The veteran 
appealed the Board's July 1997 decision to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court").  In an Order dated in December 
1998, the Court vacated the July 1997 Board decision insofar 
as it failed to consider claims of CUE in prior Board 
decisions in determining the effective date to be assigned to 
the award of benefits based on a back disorder, but dismissed 
the appeal for an earlier effective date for service 
connection for a low back disorder on a none-CUE basis.  The 
Court also dismissed any appeal with respect to the issue 
remanded by the Board.  Pursuant thereto, the Board, in a 
separate decision dated in August 1999, addressed the CUE 
claims raised by the veteran.  Thus, this decision as it 
relates to the low back is limited to the issue of the proper 
evaluation to be assigned thereto.  

In a rating decision dated in November 1998, the RO amended 
the evaluation assigned to the veteran's low back disability 
to 20 percent, effective back to July 18, 1994.  Although 
such increase represented a grant of benefits, the Court has 
held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
The record does not reflect that the veteran has withdrawn 
his appeal.  In fact, the veteran has, in correspondence of 
record, specifically indicated that he seeks a 40 percent 
evaluation for his low back and that he wishes to continue 
his appeal.  Accordingly, as all actions requested in the 
Board's July 1997 remand have been accomplished, to the 
extent possible, the Board will proceed to address that issue 
herein below.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additionally, as stated, in its remand dated in July 1997, 
the Board referred to the RO for issuance of a statement of 
the case the veteran's notice of disagreement with the August 
1995 denial of service connection for a neck disorder, 
claimed on a secondary basis.  The RO issued a statement of 
the case in August 1997 and received the veteran's 
substantive appeal on that issue shortly thereafter.  Thus, 
that matter is before the Board at this time and will be 
discussed herein below.

In a statement received by the RO in December 1998, the 
veteran claimed entitlement to service connection for a 
bilateral shoulder disorder, claimed as secondary to his 
service-connected back disorder.  That matter has been 
neither procedurally prepared nor certified for appellate 
review, and is accordingly referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 ( 1995).



FINDINGS OF FACT

1.  There is no competent evidence of record showing an 
etiologic link between any currently diagnosed neck disorder 
and either the veteran's period of military service or his 
service-connected right lower extremity disability.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the 
evaluation assigned to his lumbar disability has been 
obtained.

3.  A lumbar disability is manifested by a mild limitation of 
motion and objective evidence of additional functional loss 
shown by the competent and probative medical evidence to 
overall result in no more than moderate disability.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a neck 
disorder, claimed as secondary to a service-connected right 
lower extremity disability, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain superimposed on degenerative 
disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292, 5295, 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

During service the veteran fractured his right femur in an 
automobile accident resulting in a 1/2-inch shortening of his 
right lower extremity and some restricted hip motion.  
Service medical records are negative for notation of 
complaints, findings or diagnoses relevant to the neck.  In a 
rating decision dated in June 1964, the RO established 
service connection and assigned a 20 percent evaluation for a 
fracture of the right femur with restricted hip motion, 
effective April 10, 1964.  

A VA record dated in October 1966 reflects that the veteran 
complained of a history of low back strain with subsequent 
pain.  A VA outpatient record dated in September 1979 
reflects complaints of lower extremity paresthesia; the 
impression was no signs of sciatica, doubt disc disease.  A 
July 1983 record shows complaints of right buttock and calf 
pain.  The assessment was questionable sciatica, questionably 
related to previous injury.

A VA outpatient record dated in July 1987 notes that the 
veteran had a recent back strain.  He gave a history of 
chronic low back pain and reported that he had been doing 
back exercises.  Examination revealed a loss of spinous 
curvature and was positive for muscle spasm.  There was no 
pain with straight leg raising.  

In a statement received in August 1987, the veteran reported 
that he had been seeing a chiropractor for back problems, 
claimed as a result of his service-connected right lower 
extremity disability.  He stated that due to his shortened 
right leg he developed a curvature of the spine.  A VA 
outpatient report dated in September 1987 indicates that the 
veteran's back pain was likely secondary to a fracture and 
unequal leg length.  A lumbosacral spine x-ray report, dated 
in October 1987, reflects an impression of disc space 
narrowing at the L4 to L5 level with associated degenerative 
change.  Records dated in November 1987 reflect the veteran's 
complaints of low back pain radiating down his leg.  In a 
statement dated in December 1987, the veteran's 
representative noted that the veteran claimed back problems 
secondary to his service-connected shortened right leg.

A VA examination was conducted in January 1988.  On the 
examination report form the veteran identified his present 
complaint as constant low back pain.  The examiner noted the 
veteran's history of injury and noted that he had not lost 
any employment because of back problems.  In connection with 
examination, the veteran complained of neck and trapezius 
muscle tightness in addition to low back pain, without pain 
in the buttocks or thigh in the recent past.  No findings or 
diagnoses pertinent to the neck are shown in the examination 
report.

In a statement dated in August 1994, the veteran argued that 
he had arthritis in his lower back and that such was related 
to his right femur disability.

In a letter dated in May 1995, J.W., M.D., reported treating 
the veteran since April 1995 for chronic back pain.  Dr. J.W. 
noted tender paraspinal muscles without palpable spasm, 
tender superior sacroiliac joints and radiographic evidence 
of severe narrowing and bony degenerative changes at the L4 
to L5 and L5 to S1 disc space levels.  Dr. J.W. indicated 
that the identified degenerative lumbar spine changes "may 
be" the result of spinal column imbalance due to one 
shortened leg.

In July 1995, the veteran reported for a VA examination.  The 
veteran complained of low back pain and stiffness, as well as 
tightness in his cervical spine area.  The examiner noted 
that past x-rays showed degenerative changes at L4 to L5.  
Physical examination revealed some flattening of the lordotic 
curve.  There was evidence of mild percussion tenderness in 
the lumbar area and the lumbar paraspinous musculature was 
quite tight.  The veteran demonstrated lumbar forward flexion 
to 90 degrees, lateral bending to 35 degrees, and rotation to 
30 degrees bilaterally.  Motor and strength testing were 5/5.  
The impression was chronic lumbosacral strain, superimposed 
on degenerative disc disease.  The examiner also diagnosed 
chronic cervical strain.  The examiner acknowledged that the 
veteran had an underlying history of degenerative disc 
disease, but stated that there was no physical evidence that 
the veteran had any nerve root compression or symptoms 
suggestive of degenerative disc disease at that time.  The 
examiner then stated that it was reasonable to assume that 
his right lower leg shortening could exacerbate his low back 
problems.  The examiner stated that he did "not see a 
relationship, however, between the femoral problem and the 
cervical spine."  X-ray of the cervical spine in July 1995 
revealed slight degenerative changes.  Lumbar spine 
x-rays revealed moderate-to-marked degenerative joint disease 
of the lower lumbar spine.

In a rating decision dated in August 1995, the RO established 
service connection on a secondary basis for chronic 
lumbosacral strain superimposed on degenerative disc disease, 
and assigned a 10 percent evaluation to such disability, 
effective July 18, 1994.

In a decision dated in July 1997, the Board remanded for 
further development the issue of entitlement to an evaluation 
in excess of 10 percent for the veteran's low back 
disability.  

In April 1998, the veteran presented for VA orthopedic and 
neurologic examinations.  In connection with orthopedic 
examination he complained of tightness in the neck and 
shoulders, and chronic pain and tightness in the thoracic and 
lumbar spine, mostly at the low back.  He reported that his 
back pain radiated into his right buttock.  He stated that he 
was careful with his back, took extra vitamins, did some 
exercises and used a shoe lift on the right foot.  He 
reported that his present comfort level allowed him to sit 
for about one hour, limited by increasing stiffness.  He also 
reported walking limited to 20 minutes by stiffness and pain.  
He stated that he did not operate a car.  He also reported 
that his sleep was partially bothered by back pain.  He 
reported some flare-ups of symptoms in the back with excess 
activity two or three times per week.  He stated that his 
back usually improved with rest in or hour or so.  The 
veteran was able to flex forward and reach his feet at the 
time of examination.  Percussion of the flexed spine was 
painful at L5.  There was back flexion to 95 degrees, 
extension to 20 degrees, rotation to 20/15 degrees and 
lateral bending to 25/20 degrees.  There was some mild pain 
with movements.  Alignment of the spine was okay.  There was 
some tenderness at L5.  In a sitting position rotation 
improved to 35/35 and lateral bending improved to 30/30.  The 
orthopedic examiner noted that straight leg raising was 
easily tolerated to 80 degrees.  The motion of the back were 
the same actively and passively.  

The April 1998 orthopedic examiner opined that the loss of 
back motion was mild.  The assessment was chronic back pain, 
mostly at the low back, diagnosed as chronic muscular strain 
superimposed on degenerative stiffness.  The examiner then 
stated that the veteran's back pain was probably 
significantly increased by chronic tension and/or depression.  
The examiner continued to comment that the veteran had a 
worsening of his symptoms with certain activities, supported 
by objective evidence, and that a 20 percent decrease in back 
motion would cover such.  The examiner summarized that the 
veteran's level of decreased function from pain and other 
factors was considered to be moderate.  The examiner noted 
that the veteran did not have any listing, that Goldthwaite's 
sign was negative and that there was no decrease in flexion 
when standing.  There was also no evidence of muscle spasm 
with flexion.  

The April 1998 neurologic examiner noted that the veteran 
complained of constant pain in his legs and feet.  Pinprick 
and temperature sensations were normal in the veteran's lower 
extremities.  Straight leg raising resulted in some low back 
pain at about 40 degrees, bilaterally.  Back examination 
revealed no tenderness over the sacroiliac joints, the lumbar 
or lower thoracic spine in the midlines, or over the 
paravertebral muscles.  The veteran was able to bend down and 
touch his toes.  His gait was normal and he was able to get 
on and off the examination table easily with much fluidity.  
The impression was degenerative disc disease and degenerative 
facet joint disease, as documented by diagnostic testing.  
The examiner stated that current examination did not support 
a diagnosis of lumbosacral radiculopathies.  The examiner 
further noted that current examination did not support a 
diagnosis of axonal polyneuropathy and that there was no 
evidence on current examination of a sciatic neuropathy.  The 
neurologic examiner summarized that the veterans' current 
pain was most likely related to osteoarthritic degenerative 
disease of the lumbosacral spine.

In a rating decision dated in November 1998, the RO amended 
the evaluation assigned to the veteran's low back disability 
to 20 percent, effective back to July 18, 1994.

Pertinent Service Connection Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where a veteran served for at 
least 90 days during a period of war or after December 31, 
1946, and certain chronic diseases, such as arthritis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such diseases shall be 
presumed to have been incurred in service, even though there 
is no evidence of such diseases during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if (1) the 
condition is observed during service, (2) continuity of 
symptomatology is demonstrated thereafter and (3) competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 489 (1997); 
see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (where 
the issue involves questions of medical diagnosis or an 
opinion as to medical causation, competent medical evidence 
is required).  

Service connection is also warranted for disability 
proximately due to or the result of a service-connected 
disorder and where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service Connection Analysis

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).  A 
well-grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."  



The Court has held that in order for a claim of service 
connection to be well-grounded, there must be competent 
evidence of incurrence or aggravation of a disease or injury 
in service, of a current disability, and of a nexus between 
the in-service injury or disease and the current disability.  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  For a claim of secondary 
service connection to be well grounded, the veteran must have 
a service-connected disability, and, there must be a medical 
diagnosis of a current disability and medical evidence of a 
nexus between the service-connected disability and the 
current disability claimed as secondary thereto.  
38 C.F.R. § 3.310; see e.g. Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to 
substantiate service incurrence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

If a claim is not well grounded, the application for service 
connection must fail, and there is no further duty to assist 
the veteran in the development of his claim.  
38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.

First, the Board notes that service medical records are 
completely negative for findings, complaints or diagnoses 
relevant to the cervical spine/neck; there is no competent 
evidence of cervical spine arthritis within the initial post-
service year; and, there is no competent evidence relating 
cervical spine arthritis, chronic cervical strain or other 
diagnosed neck disability to the veteran's period of service.  
Nor does the veteran contend that his cervical spine/neck 
problems were shown in or are otherwise directly related to 
service.  As such, a claim for direct or presumptive service 
connection is not well grounded.  See 38 C.F.R. §§ 3.303(a), 
(d), 3.307, 3.309.  

The veteran instead argues that his service-connected 
residuals of injury to the right femur resulted in disability 
to his low back and to his neck.  Service connection is in 
effect for low back strain secondary to the veteran's 
fractured right femur residuals.  The veteran claims that his 
neck problems are part and parcel of his low back disability.  
As the record in this case does not establish that the 
veteran possesses a recognized degree of medical knowledge, 
his own opinions as to medical diagnoses and/or causation are 
not competent and are not sufficient to establish a plausible 
claim.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not submitted any competent medical evidence 
of a link between any currently diagnosed neck problem and 
his service-connected right femur residuals.  The only 
competent medical evidence in the claims file that are 
pertinent to the veteran's neck problems consist of VA 
examination reports wherein the veteran complained of neck 
stiffness and pain.  In July 1995, a VA examiner indicated 
that he was unable to find a medical nexus between the 
veteran's right femur and any cervical disorder, recognizing 
only that the veteran does have underlying disc disease of 
his spine which results in symptoms to include cervical pain 
and spasm.  The Board emphasizes that the grant of service 
connection for low back disability in this case is based on 
lumbar strain which, in turn, is superimposed on the 
veteran's existing disc disease.  See 38 C.F.R. § 3.310; 
Allen, supra.  The July 1995 examiner's comments reflect 
consideration of the veteran's right femur residuals as 
resulting in an exacerbation of the veteran's low back 
symptoms; however, that examiner did not find any connection 
between the right femur residuals and the veteran's neck 
complaints.  The April 1998 examiner did not comment on the 
etiology of the veteran's neck complaints.  In short, there 
is no competent medical evidence of a link between 
cervical/neck disability and a disability for which service 
connection is in effect.  As such, the veteran's claim must 
be denied as not well grounded.

The Board recognizes that the Court has held that there is 
some duty to assist the veteran in the completion of his 
application for benefits under 38 U.S.C.A. § 5103 (West 1991 
& Supp. 1998) even where his claims appear to be not well-
grounded where a veteran has identified the existence of 
evidence that could plausibly well-ground the claim.  See 
generally, Beausoleil v. Brown, 8 Vet. App. 459 (1996); and 
Robinette v. Brown, 8 Vet. App. 69 (1995), as modified in 
this context by Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
In the instant case, however, the veteran has not identified 
any medical evidence that has not been submitted or obtained, 
which will support a well-grounded claim.  Thus, the VA has 
satisfied its duty to inform the veteran under 
38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).  

Lastly, the Board recognizes that the veteran has argued that 
the July 1995 VA examination was insufficient in that it did 
not address his neck complaints.  In that respect the Board 
first notes that the July 1995 VA examiner did address the 
etiology of the veteran's neck problems and was unable to 
relate such to the veteran's service-connected right femur 
residuals.  In any case, as the veteran's claim is not well 
grounded, there is no duty to assist him by requesting an 
examination opinion to establish the requisite nexus evidence 
missing in this case.  See 38 U.S.C.A. § 5107, Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Pertinent Increased Evaluation Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise the 
lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  All 
benefit of the doubt will be resolved in the veteran's favor.  
38 C.F.R. § 4.3 (1998).

Increased Evaluation Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claims.  Moreover, the 
veteran has been afforded an examination and opportunity to 
present evidence and argument in support of his claim.  Thus, 
no further development is required in order to comply with 
VA's duty to assist mandated by 38 U.S.C.A. § 5107(a).

The veteran is service connected for chronic lumbosacral 
strain that is superimposed on underlying degenerative disc 
disease.  Such is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295-5293.  
38 C.F.R. § 4.27 (1998) provides that unlisted disabilities 
requiring rating by analogy will be coded with the first two 
numbers of the schedule provisions for the most closely 
related body part and "99."  Hyphenated diagnostic codes 
are used when a rating under one diagnostic code requires use 
of an additional diagnostic code to identify the basis for 
the evaluation assigned.  The additional code is shown after 
a hyphen.  

Diagnostic Code 5295 pertains to lumbar strain.  Under that 
code a 10 percent evaluation contemplates characteristic pain 
on motion.  A zero percent evaluation is assigned where there 
are slight, subjective symptoms only.  With muscle spasm on 
extreme forward bending or a loss of lateral spine motion, 
unilateral, in a standing position, a 20 percent evaluation 
is warranted.  Where symptoms are severe with listing of the 
whole spine to the opposite side; positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, a 40 
percent evaluation is warranted.  38 C.F.R. § 4.71a.

During the appeal period, the competent medical evidence 
shows no unilateral loss of lumbar spine motion and no lumbar 
spasm.  Absent such, not even a 20 percent evaluation is 
warranted under Diagnostic Code 5295.  Nor does the competent 
medical evidence of record reflect that the veteran 
demonstrates symptoms contemplated for assignment of more 
than a 20 percent evaluation under Diagnostic Code 5295, as 
clearly set out in the April 1998 VA examination reports.

Diagnostic Code 5293 pertains to intervertebral disc 
syndrome.  Under that code, a zero percent evaluation is 
applied to a post-operative, cured condition.  A 10 percent 
evaluation requires mild symptoms.  A 20 percent evaluation 
is for moderate symptoms and recurring attacks.  A 40 percent 
evaluation is applied for severe symptoms characterized by 
recurring attacks with intermittent relief.  A 60 evaluation 
is the maximum evaluation for this diagnostic code, requiring 
evidence of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a.

The April 1998 neurologic examiner specifically evaluated 
whether the veteran demonstrated objective evidence of disc 
disease, specifically radiculopathy or sciatica.  That 
examiner concluded in the negative, consistent with prior 
medical evidence of record.  As such, no more than a 20 
percent evaluation is warranted under Diagnostic Code 5293.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
However, the assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in diagnostic code must be specifically explained.  
See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  
Specifically, as the veteran demonstrates no spasm, listing, 
or radicular symptoms, but rather evidences mainly limited 
back motion along with complaints of pain and decreased 
functional ability, the Board finds more appropriate 
application of the provision governing evaluation based on 
limitation of lumbar spine motion, in conjunction with 
regulations contemplating additional disability due to 
functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5292.

Slight lumbar motion limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered, as contemplated under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part which 
becomes disabled on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  The provisions of 38 C.F.R. § 4.45 and 4.59 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable. 

The Board notes that the veteran has demonstrated a 
limitation of low back motion.  The April 1998 examiner 
determined that such was no more than mild in nature.  Prior 
reports do not reflect significantly greater degrees of 
limitation.  The April 1998 examiner did acknowledge both the 
veteran's complaints of pain and his complaints of flare-ups 
with use and activity, causing additional disability.  Based 
on such the VA examiner determined that the veteran's 
disability was moderate in nature, and indicated that when 
pain on use and flare-ups were considered the veteran's 
motion limitation was decreased by 20 percent.  Based on 
such, the Board finds that the currently assigned 20 percent 
evaluation is already based on contemplation of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 in conjunction with the veteran's 
demonstrated limitation of motion.  Notably, in connection 
with examinations in April 1998, the veteran's gait was 
normal, and he was able to flex forward to touch his feet.  
His back treatment was indicated as only conservative.  The 
veteran also indicated that his flare-ups resolved with 
approximately an hour of rest.  Such findings and reports are 
not indicative of further additional loss not already 
contemplated by the April 1998 examiner and by the assigned 
20 percent evaluation.  Thus, the Board finds the evidence 
supports assignment of no more than a 20 percent evaluation 
based on limitation of motion of the lumbar spine, and 
functional impairment due to pain and flare-ups.  38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5292.

Separate evaluations under Diagnostic Codes 5292, 5295 and 
5293 are not warranted as such would violate the rule against 
pyramiding.  Pyramiding, that is the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  In this case, the cited 
diagnostic codes all contemplate disability based, in part, 
on limitation of motion.  As discussed, the veteran has not 
demonstrated objective evidence of neurologic symptoms, or 
the symptoms set out as indicative of lumbar strain under 
Diagnostic Code 5292, other than pain and motion limitation.  
Thus, to assign separate evaluations would be to compensate 
the veteran more than once for his same symptoms of pain and 
motion limitation.  

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) [citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91]; see also Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As 
the veteran's spine is not ankylosed, application of 38 
C.F.R. § 4.71a, Diagnostic Code 5286 (1998) is not warranted.  
Nor is there any evidence of residuals of a fracture of the 
vertebra with cord involvement, or evidence that the veteran 
is bedridden or requires long leg braces to warrant 
consideration of 38 C.F.R.§ 4.71a, Diagnostic Code 5285 
(1998).  Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1998), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  

The Board concludes by noting that although the decision 
herein included consideration of the Court's decision in 
Fenderson, the veteran has not been prejudiced by such 
discussion.  Case law provides that when the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).  In this 
case, the veteran has been advised of the laws and 
regulations pertinent to disability evaluations relevant to 
the low back.  He has also been afforded an examination, and 
further afforded opportunity to present argument and evidence 
in support of his claim.  The Board has also discussed 
whether extraschedular consideration is warranted in this 
case.  In doing so, the Board has considered all the 
evidence, to include the service medical records and the 
records of post-service medical treatment to date.  Finally, 
as the Board has not herein assigned any increase, the 
question of staged ratings is not at issue; the veteran is in 
receipt of one continuous percentage rating.  Accordingly, no 
prejudice has resulted herein.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).



ORDER

Service connection for a neck/cervical spine disorder, 
claimed as secondary to residuals of a service-connected 
right femur fracture, is denied.

A evaluation in excess of 20 percent for chronic lumbosacral 
strain superimposed on degenerative disc disease is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

